Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Amendment and request for reconsideration filed 06/15/21.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIA et al. 20190361756.

Regarding claims 1, 11 and 21, a method for upgrading an application, comprising:
determining, for a first thread executed by a first process of a first application, a first function invoked by the first thread; determining a second function corresponding to the first function in a second application, the first application to be upgraded to the second application, and the first function to be upgraded to the second function [0063, see outer and inner program];
replacing a first dynamic link library of the first application comprising the first function based on a second dynamic link library of the second application comprising the second function; and updating the first process based on the second dynamic link library, such that the updated first process runs the second function in the second application [0066 - 0067, shows dynamic link library and applying update] .

Regarding claims 2 and 12, the method according to claim 1, wherein the updating the first process based on the second dynamic link library comprises:
acquiring address mapping of the first process, the address mapping comprising a first address of the first function in an address space of the first process [0092, see address mapping];
updating the first address of the first function in the address mapping using a second address of the second function in the address space; and restarting the first thread, such that the restarted first thread invokes the second function in the second dynamic link library based on the updated address mapping [0063, also shows three dimensional mapping and DLL as well as [0071 – 0074, see starting and also see preset offset address and forwarding code regarding restarting thread].

Regarding claims 3 and 13, the method according to claim 2, wherein the method further comprises acquiring the first address of the first function in the address space, the acquiring comprising:
for a given address of a group of addresses comprised in a first executable file of the first application, acquiring a function name associated with the given address; and
identifying the given address as the first address, in response to determining the function name matching the first function [0092, see mapping logical address and physical address].

Regarding claims 4 and 14, the method according to claim 3, wherein the method further comprises:
eliminating, in response to determining the first thread being restarted, a part of the first executable file from a memory of a computing device running the first application, the part of the first executable file being loaded into the memory to determine the first address [0077, see preset program and modifies].

Regarding claims 5 and 15, the method according to claim 2, wherein the method further comprises:
loading the second dynamic link library into the address space; and acquiring the second address of the second function in the address space based on the loaded second dynamic link library [0067, shows DLL and invoking application program, also refer to 0073 – 0077, for address mapping] .

Regarding claims 6 and 16, the method according to claim 1, wherein the method further comprises: for a third function except for the first function in the first dynamic link library, acquiring a third address of the third function in the address space; acquiring a fourth address of a fourth function corresponding to the third function in the second dynamic link library in the address space; and updating the third address in the address mapping using the fourth address [0067 – 0073, see addressing].

Regarding claims 7 and 17, the method according to claim 2, wherein the updating the first process based on the second dynamic link library comprises:
determining a first variable associated with the first dynamic link library, an address of the first variable being allocated during compilation of the first application; determining a second variable corresponding to the first variable in the second application; and
setting the second variable based on a numerical value of the first variable [0070 – 0074, shows base address, main memory location and offset address, also see three dimensional mapping] .

Regarding claims 10 and 20, the method according to claim 1, wherein the first application and the second application are generated by dynamic compilation respectively; and
wherein the first dynamic link library and the second dynamic link library comprise core service logics of the first application and the second application respectively [0067 – 0077].


Allowable Subject Matter
Claims 8, 18, 9 and 19 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 06/15/21 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that prior art in claim 1, doesn’t teach or disclose
 “the first application to be upgraded to the second application.” In some implementations, the first application will be replaced by the second application, which means the first application will be deleted from the system.
In contrary to Applicants argument Examiner maintains that this limitation is however taught by prior art.  Applicant’s plain language of claim, as per claim 1, Calls for
“…the first application to be upgraded to the second application, and the first function to be upgraded to the second function…”
In, 0067 Prior art teaches that
“…the dynamic link library may apply an update function to each module of the application program without affecting another part of the program. In other words, the application program A may invoke each module in the C++ dynamic link library 26, but each module in the C++ dynamic link library 26 may be considered as executable code…”
By Examiners broadest reasonable interpretation. The application is being upgraded as claimed and replacing portions of the application which may or may not affect other parts doesn’t take away from the fact that the application has been upgraded and thus is no longer and hence is a new replacement of the previous version of the upgraded.  Applicant argues that replacing is not being taught and examiner Maintains by the interpretation above that it is. As DLL employs and update as disclosed by Prior art in [0067].

                                             Correspondence Information

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192